Case 8:19-cr-00200-TDC Document 89 Filed 05/12/21 Page 1 of 1

UNITED STATES OF AMERICA

Criminal No. TDC-19-0200

 

vs.

ERIC EOIN MARQUES

FILED
U.S. DISTRICT COURT
DISTRICT OF MARYLAND

2021 WAY 12 P l2: 08

CLERK'S CFF
AT Gr Defeidant’s Exhibits

 

 

 

 

 

 

 

gY ..
| Exhibit No. | Identification Admitted Description

200 May 12, 2021 | May 12,2021 | FBI Report dated March 30, 2015
201 May 12,2021 | May 12,2021 | Complaint filed March 25, 2019
202 May 12, 2021 | May 12,2021 | FBI Report dated June 5, 2014
203 May 12, 2021 | May 12,2021 | Freedom Hosting Frontpage 2011
204 May 12, 2021 | May 12,2021 | Freedom Hosting Frontpage 2013
205 May 12,2021 | May 12,2021 | Freedom Hosting Invitation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit List (Rev. 3/1999)

 
